Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-8, filed11/02/2021, with respect to claims 1-11 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP05336708) in view of Koiwai et al. (US PG Pub 2015/0357885).
	As to independent claim 1, Murakami teaches a system for measuring temperature in an electric motor, comprising: a stator (1) with field windings (2) in the electric motor;
a circuit board (5) proximate to the field windings (2);
one or more thermo-electric temperature responsive devices (4) mounted on a surface of the circuit board (5) facing the field windings (2) as shown in figure 1; 
However Murakami teaches the claimed limitation as discussed a above except
a thermally conductive, non-electrically conductive material connecting the one or more thermo-electric devices to the stator windings; wherein the one or more thermo-electric .
Koiwai et al. teaches a thermally conductive, non-electrically conductive material (20) connecting the one or more thermo-electric devices (S) to the stator windings (19a); wherein the one or more thermo-electric temperature responsive devices (S) measure the temperature of the field windings (19a) via the thermally conductive, non-electrically conductive material (20) as shown in figures 3 and 4, for the advantageous benefit of providing an electric motor capable of being easily assembled while possessing advantages of retrofitted type of electric motors, i.e., excellent maintenance performance and no fear of damage in a temperature sensitive device due to resin injection pressure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Murakami by using a thermally conductive, non-electrically conductive material connecting the one or more thermo-electric devices to the stator windings; wherein the one or more thermo-electric temperature responsive devices measure the temperature of the field windings via the thermally conductive, non-electrically conductive material, as taught by Koiwai et al., to provide an electric motor capable of being easily assembled while possessing advantages of retrofitted type of electric motors, i.e., excellent maintenance performance and no fear of damage in a temperature sensitive device due to resin injection pressure.


As to claim 2/1, Murakami teaches wherein the field windings (2) of the stator (1) are tightly wound as shown in figure 1.
As to claim 3/1, Murakami teaches wherein the circuit board (5) is a printed circuit board as shown in figure 1.
As to claim 4/1, Murakami teaches the claimed limitation as discussed a above except wherein the thermo-electric temperature measurement device is electrically insulated by the material.
However Koiwai et al. teaches the thermo-electric temperature measurement device (S) is electrically insulated by the material (20) as shown in figures 3 and 4, for the advantageous benefit of providing an electric motor capable of being easily assembled while possessing advantages of retrofitted type of electric motors, i.e., excellent maintenance performance and no fear of damage in a temperature sensitive device due to resin injection pressure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Murakami by using the thermo-electric temperature measurement device is electrically insulated by the material, as taught by Koiwai et al., to provide an electric motor capable of being easily assembled while possessing advantages of retrofitted type of electric motors, i.e., excellent maintenance performance and no fear of damage in a temperature sensitive device due to resin injection pressure.
As to claim 10/1, Murakami teaches wherein the thermally conductive material (3) is an adhesive, epoxy, grease, or paste as shown in figure 1.


(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP05336708) and Koiwai et al. (US PG Pub 2015/0357885) as applied in claim 1 above, and further in view of Farr (US PG Pub 2011/0019318).
As to claim 5/1, Murakami in view of Koiwai teaches the claimed limitation as discussed above except wherein the thermo-electric temperature measurement device is platinum.
	However Farr teaches the thermo-electric temperature measurement device is platinum (see paragraph [0032]), for the advantageous benefit of providing predicted operability of the rotating electrical power conversion apparatus.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Murakami in view of Koiwai by using the thermo-electric temperature measurement device is platinum, as taught by Farr, to provide predicted operability of the rotating electrical power conversion apparatus.
As to claim 9/1, Murakami in view of Koiwai teaches the claimed limitation as discussed above except wherein the thermo-electric temperature measurement device is a linear resistive thermal device.
However Farr teaches the thermo-electric temperature measurement device is a linear resistive thermal device (RTD, see paragraph [0032]), for the advantageous benefit of providing predicted operability of the rotating electrical power conversion apparatus.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Murakami in view of .
Claim(s) 6 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP05336708) and Koiwai et al. (US PG Pub 2015/0357885) as applied in claim 1 above, and further in view of Hache (US PG Pub 2006/0144140).
As to claim 6/1, Murakami in view of Koiwai teaches the claimed limitation as discussed above except wherein the thermo-electric temperature measurement device has a resistance of 100-1000 at 0°C.
However, Hache teaches the thermo-electric temperature measurement device has a resistance of 100-1000 at 0°C. (see paragraph [0022]), for the advantageous benefit of providing a means for determining the temperature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Murakami in view of Koiwai by using the thermo-electric temperature measurement device has a resistance of 100-1000 at 0°C., as taught by Hache, to provide a means for determining the temperature.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP05336708) and Koiwai et al. (US PG Pub 2015/0357885) as applied in claim 1 above, and further in view of Tahara (US PG Pub 2019/0131913).
As to claim 7/1, Murakami in view of Koiwai teaches the claimed limitation as discussed above except wherein the thermo-electric temperature measurement device is an avalanche thermistor sensor.

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention made to modify Murakami in view of Koiwai by using the thermo-electric temperature measurement device is an avalanche thermistor sensor, as taught by Tahara, to increase the resistance in response to a temperature rise, reduce the voltage given as the speed instruction signal.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP05336708) and Koiwai et al. (US PG Pub 2015/0357885) as applied in claim 1 above, and further in view of ONO et al. (JP06178442).
As to claim 8/1, Murakami in view of Koiwai teaches the claimed limitation as discussed above except wherein the thermo-electric temperature measurement device is a bimetallic relays switching device.
	ONO et al. teaches wherein the thermo-electric temperature measurement device (4) is a bimetallic relays switching device as shown in figure 9, for the advantageous benefit of directly monitors winding temperatures.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Murakami in view of Koiwai by the thermo-electric temperature measurement device is a bimetallic relays switching device, as taught by ONO et al., to direct monitors winding temperatures.
(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP05336708) and Koiwai et al. (US PG Pub 2015/0357885) as applied in claim 1 above, and further in view of  Arakawa (JP2004140976).
As to claim 11/1, Murakami in view of Koiwai teaches the claimed limitation as discussed above except wherein the thermally conductive material is a thermal pad, sheet, or foam.
 However Arakawa teaches wherein the thermally conductive material (26) is a thermal pad, sheet, or foam as shown in figure 1, for the advantageous benefit of reducing component cost, avoids overheating of the coil and enable reliable stoppage of the motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Murakami in view of Koiwai by the thermally conductive material is a thermal pad, sheet, or foam, as taught by Arakawa, to reducing component cost, avoids overheating of the coil and enable reliable stoppage of the motor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hartmann et al. (US PG Pub 2012/0313462) is an obvious teaching as claimed in claims 1-4, and 11.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        November 16, 2021